Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by David W. Rouille on 06/17/21

AMENDMENTS TO THE CLAIMS 
1.    (Currently amended) A method for caching content at network nodes, comprising assigning a first network node as a primary slave caching node to cache content for a user equipment (UE) attached to a first base station;
assigning a secondary slave caching node to cache content for the UE; determining, by a coordinating server, the UE has moved from the first base station to a second base station by determining that the second base station is anchored at a different slave caching node;
selecting the network node having sufficient number of intra-mesh links or sufficient bandwidth for caching the content to be streamed to the user equipments[[:]] ;

designating the second network node as the primary slave caching node to cache content for the UE attached to a second base station when the determination is that the first network node should not continue to act as the primary slave caching node for the UE, wherein the first and second network nodes are located in a Radio Access Network (RAN); [[and]]
periodically optimizing, by the coordinating server based on cumulative traffic flow, mesh routing; and
deciding, by the coordination server, further to change the designated caching nodes at a rate slower than a routing optimization rate.

8.    (Currently amended) A non-transitory computer-readable medium containing instructions which, when executed, cause a system to perform steps comprising:
assigning a first network node as a primary slave caching node to cache content for a user equipment (UE) attached to a first base station;
assigning a secondary slave caching node to cache content for the UE: determining, by a coordinating server, the UE has moved from the first base station to a second base station by determining that the second base station is anchored at a different slave caching node;
selecting the network node having sufficient number of intra-mesh links or sufficient bandwidth for caching the content to be streamed to the user equipments[[:]] ;

designating the second network node as the primary slave caching node to cache content for the UE attached to a second base station when the determination is that the first network node should not continue to act as the primary slave caching node for the UE, wherein the first and second network nodes are located in a Radio Access Network (RAN); [[and]]
periodically optimizing, by the coordinating server based on cumulative traffic flow, mesh routing; and 
deciding, by the coordination server, further to change the designated caching nodes at a rate slower than a routing optimization rate.

15.    (Currently amended) A system for caching content at the network nodes, comprising
a first network node assigned as a primary slave caching node to cache content for a user equipment (UE) attached to a first base station;
a second network node assigned as a secondary slave caching node to cache content for the UE:
a coordinating server, for determining the UE has moved from the first base station to a second base station by determining that the second base station is anchored at a different slave caching node and for selecting the network node having sufficient number of intra-mesh links or sufficient bandwidth for caching the content to be streamed to the user equipments; [[:]]

a second network node used as the primary caching node to cache content for the UE attached to a second base station when the determination is that the first network should not continue to act as the caching node for the UE, wherein the first and second network nodes are located in a Radio Access Network (RAN), and wherein each of the first network node, coordinating server, and second network node include a memory and processor; [[and]] 
periodically optimizing, by the coordinating server based on cumulative traffic flow, mesh routing; and
wherein the coordination server further determines to change the designated caching nodes at a rate slower than a routing optimization rate.

21. 	 (Cancelled).

22.    (Currently amended) The method of claim 21, wherein the rate has a lowest bound determined by the latency for static UEs where the cache is maintained at the serving eNodeB, and wherein the rate has a highest bound determined by the latency expected where there is no slave cache.

 23. 	 (Cancelled).



25.  (Cancelled).

26.  (Currently amended)  The system of claim 25, wherein the rate has a lowest bound determined by the latency for static UEs where the cache is maintained at the serving eNodeB, and wherein the rate has a highest bound determined by the latency expected where there is no slave cache.


Claims 1-2, 6-9, 13-16, 20, 22, 24, 26 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415